Citation Nr: 0812068	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total and permanent rating for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1950 to March 1952.  The veteran 
died in September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the appellant's 
request for a VA determination of a permanent and total 
rating prior to the date of the veteran's death in order to 
obtain a New Jersey property tax exemption was construed by 
the RO as an accrued benefits claim.  Upon review of the 
publicly available information concerning New Jersey laws, 
the Board finds no other basis for the relief sought by the 
appellant.  The issue as listed on the title page of this 
decision had been adequately developed for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  VA records show that a combined 40 percent service-
connected disability rating was in effect at the time of the 
veteran's death; there is no evidence of any pending 
compensation claim at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to a total and permanent rating 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant by 
correspondence dated in May 2004.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist in completing her claim, identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that she send in any evidence in her 
possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decision in this 
case, any deficiency in the initial notice to the appellant 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.1000(a) (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Zevalkink v. Brown, 102 F.3d 1242 (Fed. 
Cir. 1996), noted that an accrued benefits claim is 
derivative of the veteran's claim.  An accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  The Federal 
Circuit has also held that there is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

VA regulations provide that a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2007).  Regulations also provide that 
the terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the pertinent facts are not in dispute. The 
evidence of record shows that the veteran died in September 
1993.  VA records reveal service connection had been 
established at the time of the veteran's death for 
lumbosacral strain (20 percent), the residuals of a gunshot 
wound to the dorsal right hand (10 percent), and for the 
residuals of frostbite to the hands (10 percent).  A combined 
40 percent service-connected disability rating was assigned 
effective from December 29, 1964.  In an April 1994 
application for VA benefits the appellant requested 
entitlement to service connection for the cause of the 
veteran's death due to lung cancer.  Service connection was 
established for the cause of the veteran's death in a May 
1997 rating decision.

In statements in support of her claim the  appellant asserted 
that approximately four months prior to the veteran's death 
she had applied for total disability status and was denied 
because he had not been disabled for six months.  She also 
noted that he died before the end of that six month period.  
She stated that prior to death he had been totally disabled 
and was bed-ridden and paralyzed.  In support of her claim 
she submitted copies of correspondence dated in September 
1993 and December 1993 from the Philadelphia, Pennsylvania, 
VA Regional Office and Insurance Center (VA Insurance 
Center).  The September 1993 VA Insurance Center letter 
notified the veteran that final action could not be taken on 
his claim for disability insurance benefits at that time.  It 
was noted that in his claim he stated he had been totally 
disabled since April 15, 1993, but that total disability for 
insurance purposes required that the disability must have 
continued for six consecutive months.  He was further 
notified that at the end of this six-month period, October 
15, 1993, his claim for waiver of payment of premiums and for 
total disability income payments would be re-adjudicated.  In 
correspondence dated in December 1993 the appellant was 
notified that the veteran's claim for disability insurance 
benefits had been denied because of his death.  

Based upon the evidence of record, the Board finds that no 
claim for VA service-connected disability compensation 
benefits was pending at the time of the veteran's death.  
Although the veteran had submitted a claim for waiver of 
payment of insurance premiums and for total disability 
insurance income payments, the appellant does not contend nor 
does the record show that a claim for VA service connection 
disability was submitted prior to the veteran's death.  The 
Board is sympathetic to the appellant's claim, but finds no 
basis in VA law upon which to grant the benefits sought.  
Therefore, her claim for entitlement to a total and permanent 
rating for accrued benefits purposes must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the appellant's.


ORDER

Entitlement to a total and permanent rating for accrued 
benefits purposes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


